DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/17/2021 is being considered by the examiner.  The references cited on the IDS do not anticipate or render obvious the claimed invention.

Allowable Subject Matter
Claims 1-20 are allowed.
	Please refer to the previous Office Action mailed 6/23/2021 for reasons for allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON S TAYLOR whose telephone number is (571)272-9858. The examiner can normally be reached M-F 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 5712724485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


J. STEPHEN TAYLOR
Examiner
Art Unit 3723



/J STEPHEN TAYLOR/Examiner, Art Unit 3723                                                                                                                                                                                                        



/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723